Citation Nr: 1230620	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a rating in excess of 20 percent for lumbar disc disease.  A notice of disagreement was filed in April 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009..

In a March 2009 rating decision, the RO granted entitlement to service connection for mild left meralgia paresthetica, assigning a 10 percent rating, effective July 19, 2007, and denied entitlement to service connection for radiculopathy, right leg.  In April 2009, the Veteran filed a notice of disagreement with the disability rating assigned and denial of service connection.  A statement of the case was issued in September, but the Veteran did not file a substantive appeal.  Thus, these issues are not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a September 2004 rating decision, service connection was established for lumbar disc disease, rated 20 percent disabling, effective September 1, 2004.  In December 2007, the RO issued notice to the Veteran indicating that his service-connected lumbar spine disability was going to be reevaluated per a VA examination.  See 38 C.F.R. § 3.327 (2011).  The Veteran underwent a VA examination in February 2008, and in the March 2008 rating decision an increased rating was denied.  The Veteran perfected an appeal.

At no point, however, has the Veteran received proper notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), with regard to an increased rating.  Proper notice, which notifies him of the evidence and information necessary to support his increased rating claim, what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA must be issued to the Veteran.  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the Veteran that an effective date will be assigned if an increased rating is granted, and such notice should also include an explanation as to the type of evidence that is needed to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's increased rating claim for lumbar disc disease, send him a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim for an increased rating, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish an effective date, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After completion of the above and any necessary development deemed as a result of any response from the Veteran, the RO should review the expanded record and readjudicate the issue of entitlement to an increased rating for lumbar disc disease.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


